Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 5-8 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 5, 6, 7, 8 rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of copending US Application 16/482564 in view of Olesen et al. (US 2020/0036470).
Regarding claim 5, 6, 7, 8, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 5
‘564 patent Claim 7
A terminal apparatus communicating with a base station apparatus, the terminal apparatus comprising:




Not disclosed
and second information configuring time density of phase tracking reference signal (PTRS) for the DFT-S-OFDM,
receiving circuitry configured to receive first information configuring transmission of phase tracking reference signal (PTRS), second information configuring time density of PTRS and downlink control information (DCI) including a modulation and coding scheme (MCS) for physical uplink shared channel (PUSCH);
multiplexing circuitry configured to map the PTRS to continuous symbols of resources for the PUSCH before DFT spreading based on the second information in a case that the first information indicates that the DFT-S-OFDM is selected; and
and transmitting circuitry configured to transmit the PUSCH, a demodulation reference signal (DMRS) and the PTRS based on the first information and the second information, wherein the time density of PTRS configured by the second information is determined based on the MCS, an antenna port used for transmission of the PTRS is the same as at least one of antenna ports used for transmission of the DMRS
transmitting circuitry configured to transmit the PUSCH and the PTRS.
…and transmitting circuitry configured to transmit the PUSCH, a demodulation reference signal (DMRS) and the PTRS…


Claim 7 of the ‘564 patent does not disclose: …receiving circuitry configured to receive first information indicating whether discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM) is selected for physical uplink shared channel (PUSCH).  However, Olesen teaches BS sending information configuring DFT-S-OFDM with PTRS sent in DFT-S-OFDM (see at least 0121, UE may be configured to use a waveform e.g. DFT-S-OFDM for PUSCH based on channel condition, scheduling parameters, and/or power headroom; also see 0136, UE may receive configuration to select DFT-S-OFDM based on limited coverage; see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed with data e.g. PUSCH before being fed to a DFT block for DFT-S-OFDM processing; 0112 and fig. 4, reference symbols may be consecutive/continuous).  Thus it would have been obvious to one of ordinary skill in the art at the time (0089).  Claim 6, 7, 8 recite substantially similar subject matter as claim 5.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 5, 6, 7, 8 rejected under 35 U.S.C. 103 as being unpatentable over Olesen et al. (US 2020/0036470) in view of Lee et al. (US 2020/0008228).
For claim 5, Olesen teaches: A terminal apparatus communicating with a base station apparatus (see at least 0035 and fig. 1-2, UEs and BSes comprising processor/memory may be connected in a network), the terminal apparatus comprising:
receiving circuitry configured to receive first information indicating whether discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM) is selected for physical uplink shared channel (PUSCH) (see at least 0121, UE may be configured to use a waveform e.g. DFT-S-OFDM for PUSCH based on channel condition, scheduling parameters, and/or power headroom; also see 0136, UE may receive configuration to select DFT-S-OFDM based on limited coverage),
multiplexing circuitry configured to map the PTRS to continuous symbols of resources for the PUSCH before DFT spreading in a case that the first information indicates that the DFT-S-OFDM is selected (see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed with data e.g. PUSCH before being fed to a DFT block for DFT-S-OFDM processing; 0112 and fig. 4, reference symbols may be consecutive/continuous); and
transmitting circuitry configured to transmit the PUSCH and the PTRS (see at least 0121, 0136 and fig. 2, 12, processed UL data may be transmitted).
Olesen teaches phase tracking RS (0132) but not explicitly: …second information configuring time density of phase tracking reference signal (PTRS) for the DFT-S-OFDM, or: …map the PTRS to continuous symbols of resources for the PUSCH before DFT spreading based on the second information.  Lee from an analogous art teaches wherein UE may receive PTRS time density configuration from the BS (see at least 0099-0100, 0171 and fig. 3-4, PNRS (PTRS) density patterns may be configured by the eNB e.g. fig. 4 shows lower time density than fig. 3 (also see 0004, density may be configured based on MCS/PUSCH band); 0107, PNRS/PTRS density may be configured in DFT-S-OFDM).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Lee to the system of Olesen, so the UE may receive and apply time density configuration for PTRS transmission, as suggested by Lee.  The motivation would have been to enhance communication by adjusting PTRS according to correlation time and rate of change of phase noise (Lee 0099, 0171).
For claim 6, Olesen teaches: A base station apparatus communicating with one or more terminal apparatuses (see at least 0035 and fig. 1-2, UEs and BSes comprising processor/memory may be connected in a network), the base station apparatus comprising:
transmitting circuitry configured to transmit first information indicating whether discrete Fourier transform spread orthogonal frequency division multiplexing (DFT-S-OFDM) is selected for physical uplink shared channel (PUSCH) (see at least 0121, UE may be configured to use a waveform e.g. DFT-S-OFDM for PUSCH based on channel condition, scheduling parameters, and/or power headroom; also see 0136, UE may receive configuration to select DFT-S-OFDM based on limited coverage),
receiving circuitry configured to receive the PUSCH and the PTRS (see at least 0121, 0136 and fig. 2, 12, processed UL data may be transmitted; see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed with data e.g. PUSCH), wherein
the PTRS are signals which the terminal apparatuses map to continuous symbols of resources for the PUSCH before DFT spreading in a case that the first information indicates that the DFT-S-OFDM is selected (see at least 0132-0133 and fig. 12, phase tracking reference symbols (PTRS) may be multiplexed with data e.g. PUSCH before being fed to a DFT block for DFT-S-OFDM processing; 0112 and fig. 4, reference symbols may be consecutive/continuous).
Olesen teaches phase tracking RS (0132) but not explicitly: …second information configuring time density of phase tracking reference signal (PTRS) for the DFT-S-OFDM, or: …map to continuous symbols of resources for the PUSCH before DFT spreading based on the second information.  Lee from an analogous art teaches wherein UE may receive PTRS time density configuration from the BS (see at least 0099-0100, 0171 and fig. 3-4, PNRS (PTRS) density patterns may be configured by the eNB e.g. fig. 4 shows lower time density than fig. 3 (also see 0004, density may be configured based on MCS/PUSCH band); 0107, PNRS/PTRS density may be configured in DFT-S-OFDM).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Lee to the system of Olesen, so the UE may receive and apply time density configuration for PTRS transmission, as suggested by Lee.  The motivation would have been to enhance communication by adjusting PTRS according to correlation time and rate of change of phase noise (Lee 0099, 0171).
Claim 7 recites a method substantially similar to the apparatus of claim 5 and is rejected under similar reasoning.
Claim 8 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jung et al. (US 2018/0132264) discloses identifying a resource for transmitting a first uplink channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467